DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 17/740,414 filed on May 10, 2022 in which claims 1-21 are presented for examination.

Claim Objections
3.	Claim 18 is objected to because of the following informalities:  
It appears that claim 18 is depended upon claim 11 “not claim 1”. Therefore for examination purpose, the examiner examines claim 18 as being dependent upon claim 11.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-2, 7, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. (U.S. Patent No. 9,381,914).
 	In regard to claim 1, Zhu et al. discloses a method of controlling a first vehicle autonomously, the method comprising:
receiving, by one or more processors, information identifying objects in an environment of the first vehicle and characteristics of the objects (col. 11 lines 19-39 which discloses vehicle 101 detects the presence of numerous objects within one or more of the vehicle's sensor fields (Block 715).  Upon detecting the objects, the vehicle's computer 110 may classify the object based on the data received by the vehicle's sensors (Block 720). For example, the sensor data could be used to classify objects as being a pedestrian, bicycle, sports car, pick-up truck, etc. As described above, the vehicle's computer 110 also uses the sensor data to determine the object's current state, such as speed, acceleration, and lane position) (see also col. 1 lines 30-49, and abstract for similar reasonings);  	                                                                    determining, by the one or more processors based at least in part on the information, whether an action can be safely completed by the first vehicle at a particular point in time (col. 1 line 30-col. 2 line 20 which discloses action taken by the vehicle to avoid collision  or other unwanted event); see also  col. 12 lines 2-11, col. 11 lines 19-39 and abstract for similar reasonings); and                                                                                        controlling, by the one or more processors, the first vehicle autonomously to complete the action or cancel completing the action based on the determining (see col. 11 line 40-col. 12 line 12, steps 735, 745, 750 of Fig. 7 and claim 1).
In regard to claim 2, Zhu et al. discloses determining, by the one or more processors, whether the action is an assertive action (see col. 11 line 40-col. 12 line 12, steps 735, 745, 750 of Fig. 7 and claim 1).                            
In regard to claim 7, Zhu et al. discloses wherein the characteristics include at least one of a location, a type, speed and a heading of the objects (see col 11 lines 24-31, col. 11 lines 42-45).
In regard to claim 9, Zhu et al. discloses wherein the action is making a right turn from a first roadway to a second roadway in order to pull in front of the second vehicle on the second roadway (see at least col 9 lines 18-33 and Fig. 5).

In regard to claim 10, Zhu et al. discloses wherein the action is making a left turn from a first roadway to leave the first roadway and requires crossing in front of a second vehicle on the first roadway (see at least col 9 lines 18-33 and Fig. 5).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (U.S. Patent No. 9,381,914) in view of Johnson et al.(US 2015/0166062).
 	In regard to claim 8, Zhu et al. meets the limitations of claim 1 but does not specifically disclose wherein the completion of the action is cancelled to avoid causing a collision between the first vehicle and a second vehicle
 	Johnson et al., in the same field of endeavor, discloses wherein the completion of the action is cancelled to avoid causing a collision between the first vehicle and a second vehicle (see at least [0028], [0036] and Figs. 7, 8.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhu et al. by incorporating the vision system of Johnson et al. because such modification would provide enhance detection of objects and may determine the distance to the objects and the speed and directional heading of the detected objects relative to the vehicle in order to improve safety.

Allowable Subject Matter
8.	Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claims 3-6, the closest prior art Zhu et al. discloses an autonomous vehicle is capable of detecting nearby objects, such as vehicles and pedestrians, and is able to determine how the detected vehicles and pedestrians perceive their surroundings. The autonomous vehicle may then use this information to safely maneuver around all nearby objects. 
However, Zhu et al. fails to disclose “when the first vehicle can safely complete the action at the particular point in time, predicting, by the one or more processors, that a second vehicle will take a particular responsive action”.
 
9.	Claims 11-21 are allowed because the closest prior art, Zhu et al. fails to disclose:
“when the first vehicle can safely complete the action at the particular point in time, predicting, by the one or more processors, that a second vehicle will take a particular responsive action”.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	US Patent No. 9,952,054 discloses an autonomous driving control apparatus and method that utilize navigation technology as a communication means for providing an adjacent vehicle and a pedestrian with current driving information and future driving information regarding a vehicle that is being driven in autonomous driving mode. 	
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661